Citation Nr: 0930382	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury, to include degenerative arthritis of the cervical 
spine.  

2.  Entitlement to service connection for residuals of head 
trauma, to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2006, the Board remanded the issues listed on the 
title page above to the RO, via the Appeals Management 
Center.  The Board also remanded the issue of service 
connection for residuals of a right shoulder injury.  In 
November 2007, the RO granted service connection for 
osteoarthritis of the right shoulder.  Hence, that issue is 
no longer before the Board on appeal.  


FINDINGS OF FACT

1.  While the veteran was treated in service for an acute 
strain of the paracervical muscles following trauma to the 
head, no neck disability or residual of head trauma was shown 
upon separation from service.  

2.  A current neck disorder, to include degenerative 
arthritis of the cervical spine, is not likely related to any 
incident or injury during service.  

3.  The veteran does not have current residuals of head 
trauma, and a current headache disorder is not shown to be 
related to any incident or injury during service.  


CONCLUSIONS OF LAW

1.  A neck disability, to include degenerative arthritis of 
the cervical spine, was not incurred in or aggravated by 
active duty service, nor may arthritis of the cervical spine 
be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  

2.  Residuals of head trauma to include a migraine headache 
disorder were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in a May 2002 letter, prior to the 
initial adjudication of the claims, the RO advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claims, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised what the evidence must show to support the claims 
for service connection.  He was advised to identify any 
evidence in support of the claims.  In addition, he was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
appellant provide it with or identify any other additional 
evidence that could help substantiate the claims, including 
complete authorizations to obtain VA and private medical 
evidence.  

In a June 2006 letter, the RO advised the veteran of the 
criteria for the assignment of a disability rating and an 
effective date should the underlying claim(s) for service 
connection be granted.  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service treatment records are 
associated with the claims file.  Private hospitalization 
records, and VA hospitalization and outpatient treatment 
records are associated with the claims file.  In June 2002 
and March 2007, the veteran was afforded VA examinations for 
purposes of obtaining medical findings as to the nature, 
extent, and etiology of the claimed disabilities.  The 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Background and Analysis

The veteran alleges that current neck and headache disorders 
are due to a parachute injury sustained during service.  On 
his application for service connection he alleged that the 
injuries occurred in 1967.  He stated that he was required to 
perform a parachute jump with heavy equipment on his back, 
but upon landing, he struck and fell over another jumper's 
equipment pack.  He recalled past post-service treatment for 
his back and right shoulder (now service-connected) but due 
to a recent heart attack that affected his memory, was unable 
to recall the names or addresses of the doctors who treated 
him.  

During a VA neurological examination in June 2002, he stated 
that the parachute accident occurred in 1966.  He again 
reported details of the jump, stating that he landed on an 
equipment pack injuring his neck, back, and right shoulder.  
He stated that he did not strike his head at that time or 
suffer from any period of unconsciousness.  He reported, 
however, that following the incident he experienced almost 
constant daily headaches for several months.  He reported 
current complaints of posterior cervical neck pain radiating 
into the right shoulder and at times triggering a right 
hemicranial headache.  He stated that headaches occurred 
several times a year and were accompanied by some nausea and 
photophobia.  

In his Notice of Disagreement with the RO's August 2002 
Rating Decision, the veteran stated that he has pain since 
the day of the parachute accident.  On his VA Form 9, he 
alleged that the impact of over 300 parachute jumps caused 
his current disabilities.  

The veteran's DD-214 indicates honorable service in the U.S. 
Army, and a primary military occupational specialty as Radio 
Operator.  The DD-214 documents the veteran's receipt of the 
Parachutist Badge and Basic Airborne Training.  

A June 1967 service treatment record noted that the veteran 
had trauma to his head and developed a stiff and painful 
neck.  A physical examination revealed tenderness to the 
right neck consistent with cervical vertebrae tenderness.  
The impression was "acute strain paracervical muscles."  
His service treatment records show treatment for sinus 
headaches in April, June, and August 1968.  His discharge 
examination in August 1968 did not include any clinical 
findings of a neck or head injury, or any headache disorder.  

VA outpatient treatment records since 1999 are of record.  In 
addition, the veteran supplied treatment records from the 
Homestead Hospital.  The Homestead Hospital records note the 
veteran's reports of increased pain in the shoulder and 
cervical spine.  A June 2000 x-ray examination revealed no 
evidence of fracture but multiple degenerative changes were 
noted, most evident at C5-6, and C6-7.  

VA outpatient treatment records note treatment for several 
conditions, including hypertension, osteoarthrosis of the 
knees and lumbar spine, general osteoarthrosis, coronary 
artery disease, and gout.  

A VA examination in June 2002 revealed a diagnosis of 
degenerative arthritis of the cervical spine.  No opinion was 
rendered, however, as to the etiology of the disability.  A 
VA neurological examination included a recitation of the 
history of injury in service.  Despite such history, the 
examiner found "no history of head trauma and no residuals 
of head trauma."  The impression was migraine headaches.  

During a VA examination in March 2007, the veteran reported 
occasional headaches resulting from his neck pain.  He stated 
that this was the only time when the headache occurred and 
was relieved with a muscle relaxant.  A physical examination 
revealed intervertebral disc disease at the level of C5-6 and 
C6-7 with osteoarthritic changes.  The examiner opined that 
neither the cervical spine nor the headache disabilities were 
related to a parachute injury during service.  The examiner's 
opinion was based on the fact that there was no cervical 
spine or headache disorder shown upon separation from active 
duty service and no post-service clinical evidence of a 
cervical spine or headache disorder for many years following 
discharge from service.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) , aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); 38 C.F.R. § 3.303(a) (2007).  Pursuant to 38 C.F.R. 
§ 3.303(b), the second and third elements of service 
connection may be alternatively established through 
demonstrating a continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).  Continuity of 
symptomatology may be shown where a condition is "noted" or 
observed during service, there is evidence of postservice 
continuity of symptomatology, and there is medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-98; Brewer 
v. West, 11 Vet. App. 228, 231 (1998).  

In addition, where a veteran has served for 90 days or more 
during a period of war, or during peacetime service after 
January 1, 1947, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this matter, the veteran's DD-214 indicates a principal 
military occupational specialty as a 05B4S, Radio Operator, 
but also confirms that he received the Parachutist Badge.  
Thus, the service records substantiate the veteran's 
allegations that he performed parachute jumps.  The service 
treatment records also document treatment following an 
unspecified trauma to the head.  While the service treatment 
records do not document whether the trauma to the head was 
the result of a parachute injury, the injury sustained is 
certainly consistent with the circumstances of the veteran's 
service.  

While there is evidence of an in-service injury, the Board 
nevertheless concludes that the preponderance of the evidence 
is against the claims.  Initially, the Board notes that the 
injury in June 1967 was characterized as a "strain."  It 
was not shown to result in any follow-up medical treatment, 
and significantly, upon discharge, the clinical examination 
did not reveal any residuals of the head or neck injury.  
Similarly, in the first post-service year, there is no x-ray 
evidence showing arthritis of the joints surrounding the head 
and neck.  See 38 C.F.R. § 3.307 (2007).  Critically, 
however, there is no competent evidence linking a current 
neck, head or headache disorder to the injury sustained 
during service.  Rather, the Board finds persuasive the March 
2007 VA examiner's opinion that the current neck and headache 
disorders were not likely related to the injury sustained 
during service. 

While the veteran is certainly competent to discuss his 
observable symptoms, he is not shown to have the requisite 
expertise to render an opinion on an essentially medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)(Lay persons are not competent to opine as to medical 
etiology or render medical opinions.)  The veteran is 
certainly free, however, to testify as to his headache or 
neck pain symptoms. Layno v. Brown, 6 Vet. App. 465, 469 
(1994)(Lay testimony is competent, however, to establish the 
presence of observable symptomatology and may provide 
sufficient support for a claim of service connection.)  
Headache disorders, however, have numerous diagnostic 
classifications and may derive from numerous etiologies.  
Determining the appropriate diagnosis and well as 
establishing the most likely etiology of the disability 
requires competent medical evidence.  Thus, the veteran has 
not shown that he is competent to testify as to whether he 
has, for example, a sinus headache disorder or a migraine 
headache disorder.  Similarly, he has not shown that he is 
competent to offer an opinion as to whether his current 
headache disorder is due to an injury sustained during 
service.  Likewise, determining the diagnosis and etiology of 
intervertebral disc syndrome at the level of C4-5, and C5-6 
also requires competent medical evidence.  

The Board has considered whether the evidence, pursuant to 
38 C.F.R. § 3.303(b) establishes continuity of symptomatology 
of a neck, head, or headache disorder since service.  Here, 
the Board finds that the preponderance of the evidence is 
against such a finding.  The veteran alleges post-service 
treatment for the disabilities but no treatment records have 
been submitted.  His recollection as to where he received 
treatment post-service is, by his own admission, not 
reliable.  Rather, the records reveal no post-service 
treatment for the claimed disabilities until many years 
following discharge from service.  The Board finds that the 
lack of evidence showing post-service treatment for the 
disabilities, while not rendering the veteran's statements 
incredible, is persuasive and weighs against a finding of 
continuity of symptomatology since service.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(Board may not 
reject credibility of veteran's lay testimony simply because 
it is not corroborated by contemporaneous medical records, 
but may consider the lack of contemporaneous medical records 
as a factor weighing against the veteran's lay testimony.)  

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.  


ORDER

Service connection for residuals of a neck injury, to include 
degenerative arthritis of the cervical spine is denied.  

Service connection for residuals of head trauma, to include 
migraine headaches, is denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


